DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 1/12/2022, the nonstatutory double patenting rejections, cited in the office action of 10/12/2021, are moot.
In view of the amendments filed on 1/12/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 1, cited in the office action of 10/12/2021, is moot.
Applicant’s arguments with respect to claim(s) 1-12 and 14-19 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the grafts are implanted “into a patient’s body,” and the claim also recites that the top portion of the graft is slightly above the “cartilage tissue of a metatarsal bone,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 12 does not appear to further limit the subject matter of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Objections
Claim 1 is objected to because of the following informalities:  a grammatical error in line 3, which recites “a osteochondral” instead of an osteochondral.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al. (US Pub. No. 2008/0021474; hereinafter Bonutti) in view of Evans et al. (US Pub. No. 2003/0236573; hereinafter Evans).
Bonutti teaches the following regarding claim 1: an osteochondral/subchondral treatment system comprising: one or more grafts (Figs. 14A-14D, 16A-17B, 50, 53-46) configured to treat an osteochondral/subchondral defect (paras. 0269-0271, 0338-0345), the one or more grafts comprising a height that places a bottom portion (lower end portion of the graft implants) in contact with a bottom of a osteochondral hole (Figs. 14A-14D, 16A-17B, 50, 53-46; paras. 0269-0271, 0338-0345) and elevates a top portion (upper end portions of the graft implants) slightly above surrounding cartilage tissue of a metatarsal bone (Figs. 14A-14D, 16A-17B, 50, 53-46; paras. 0269-0271, 0338-0345); a sterile instrument kit comprising a multiplicity of instruments including any one or more of size gauge, a punch, an obturator, a guidewire, a reamer, a 
Regarding claims 1 and 19, Bonutti teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite the specific features of a size gauge, as recited in the claims. Evans teaches a size gauge for an osteochondral implant that is configured to indicate a suitably sized implant (paras. 0155-0156); and wherein the size gauge is3Application No. 16/718,047Docket No.: 102015.0036PAmendment dated September 28, 2021 Reply to Office Action of July 28, 2021configured to indicate a depth of an osteochondral bore drilled during treating the defect (paras. 0155-0156), as it is well known in the art that surgical instruments are provided with size and length indicators in order to assist the user in determining the length or depth of the surgical instruments that are inserted into a patient. It would have been obvious to one having ordinary skill in the art to modify the instrument kit of Bonutti to include the size gauge and the length indicators taught by Evans, for the purpose of assisting the user in determining the length or depth of the surgical instruments that are inserted into a patient.
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987)).
Bonutti teaches the following regarding claim 2: the system of claim 1, wherein the one or more grafts each comprises a cartilage layer (e.g., 764) coupled with a bone portion (e.g., 760) suitable for treating the osteochondral/subchondral defect (Figs. 14A-14D, 16A-17B, 50, 53-46; paras. 0269-0271, 0338-0345).  
Bonutti teaches the following regarding claim 3: the system of claim 2, wherein the cartilage layer is comprised of a material that closely matches existing cartilage at an implant location (para. 0023).  
Bonutti teaches the following regarding claim 4: the system of claim 2, wherein the cartilage layer is comprised of a synthetic implantable material (para. 0023).  
Bonutti teaches the following regarding claim 5: the system of claim 1, wherein any one of the one or more grafts is a xenograft that is suitable for being grafted into the patient's body (para. 0215-0217).  
Bonutti teaches the following regarding claim 6: the system of claim 1, wherein any one of the one or more grafts is an allograft (paras. 0215-0217) that includes a cartilage layer (e.g., 
Bonutti teaches the following regarding claim 7: the system of claim 1, wherein the one or more grafts include diameters and lengths that depend upon the particular bone joints into which the one or more grafts are to be implanted, the diameters and lengths being configured to correlate with one another and ranging from relatively small to relatively large (paras. 0214-0215, 0249-0254, 0291, 0338).  
Bonutti teaches the following regarding claim 8: the system of claim 1, wherein the one or more grafts are comprised of a homogenous synthetic material, a homogenous natural material, or a combination thereof (para. 0023).  
Bonutti teaches the following regarding claim 9: the system of claim 8, wherein the one or more grafts are comprised of any one or more of collagen, animal allograft, human allograft, silicone, bioglass, peek, polyethylene, titanium, and cobalt chrome (paras. 0023, 0307).  
Regarding claims 10 and 11, Bonutti, a modified by Evans, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite the one or more grafts being made of a material having a durometer greater than a durometer of 30/ a hardness of at least 30 durometer. The optimization of parameters and values is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal implant material hardness needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the implant material hardness, would have been obvious at the time of applicant's invention in view of the teachings of Bonutti and Evans. It is well-established 
Bonutti teaches the following regarding claim 12: the system of claim 1, wherein any one of the one or more grafts includes a tapered sidewall portion disposed between a top portion and a bottom portion (Figs. 14A-14D, 16A-17B, 50, 53-46).  
Bonutti teaches the following regarding claim 14: the system of claim 13, wherein the tapered sidewall portion comprises a degree of tapering that is configured to prevent the graft from subsiding into a hole drilled in bone (paras. 0269-0271, 0338-0345, where the device is stabilized within its implantation site upon the device’s full assembly).  

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of Evans, further in view of Bursac et al. (US Pub. No. 2009/0312842; hereinafter Bursac).
	Regarding claims 15 and 16, Bonutti as modified by Evans, teaches the claimed invention, as described above. However, they do not explicitly recite the one or more grafts and the multiplicity of instruments being packaged together in an exterior container suitable for delivery to a practitioner; and the one or more grafts being stored in a first sterile container. Bursac teaches that it is well known in the art that a plurality of graft implants and their associated instruments are packaged together in an exterior container suitable for delivery to a practitioner (para. 0191); and that the one or more grafts are stored in a first sterile container (paras. 0187, 0191), for the purpose of providing the devices to the user in more convenient manner. It would have been obvious to one having ordinary skill in the art to modify the invention of Bonutti and Evans, to comprise a container for the grafts and the medical instruments, as taught by Bursac, in order to of provide the devices to the user in more convenient manner.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774